Case 1:19-cv-05122-BMC Document 56 Filed 05/25/21 Page 1 of 2 PageID #: 1001




                          UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
 VLADIMIR DOBROSMYLOV,

                                   Plaintiff,                Civil Action No. 1:19-cv- 05122 (BMC)



              v.

DESALES MEDIA GROUP, INC.,

                                    Defendant.
 --------------------------------------------------------------X

 DEFENDANT DESALES’ LOCAL CIVIL RULE 56.1 STATEMENT OF UNDISPUTED
  MATERIAL FACTS IN SUPPORT OF ITS RENEWED MOTION FOR SUMMARY
                            JUDGMENT
         Pursuant to Local Rule 56.1 and in support of its renewed motion for summary judgment,

defendant DeSales Media Group, Inc. (“Defendant DeSales”) respectfully submits this statement

of material facts as to which there is no genuine issue to be tried:

         1.        DeSales is a Catholic ministry that serves the Roman Catholic Diocese of Brooklyn

(“Diocese of Brooklyn”), publishing news and information from a Catholic point of view.

(Affidavit of William Maier (“Maier Aff.”), ¶ 3).

         2.        DeSales is a direct provider of Catholic news, events and original content through

print, TV, digital and experiential, to engage Catholics and try to drive them to put their faith in

action. DeSales also is an agency that provides strategy, planning and execution of digital, creative,

technology, educational, video, and event services to Catholic entities. (Maier Aff., ¶ 4).

         3.        DeSales’ mission is to use all forms of communication, media and technology to

lead Catholics to a deeper faith in Jesus Christ, and to inspire and generate greater attendance,

support and interaction in parishes, schools and Catholic organizations. (Maier Aff., ¶ 5).


{N0330596 }                                             1
Case 1:19-cv-05122-BMC Document 56 Filed 05/25/21 Page 2 of 2 PageID #: 1002




         4.    DeSales’ greatest goal is to drive Catholics to put their faith in action, by serving the

faithful directly through our news and media properties, and by serving the Church institutions that

serve the faithful through our agency services and initiatives in marketing, communications, and

technology. (Maier Aff., ¶ 6).

         5.     DeSales is a 501(c)(3) non-profit organization. We are named for St. Francis de Sales,

the patron saint of writers and journalists. We were founded in 2011. Our purpose from the outset was

to address the core communications needs of the Catholic Church in Brooklyn and Queens: external

communications, internal communications, and operations and data management. Today, we continue

our mission. DeSales is unique in its reach of Catholics in Brooklyn and Queens. As such, it has

few, if any, competitors, and no for-profit (commercial) competitors. (Maier Aff., ¶ 7).

         6.    DeSales, has been, and continues to be, solely a religious non-profit organization.

DeSales does not compete with commercial enterprises. (Maier Aff., ¶ 8).

Dated: May 25, 2021
New York, New York
                                               BECKER & POLIAKOFF LLP
                                               Attorneys for Defendant

                                               /s/Ned H. Bassen
                                               Ned H. Bassen
                                               Sarah Klein
                                               45 Broadway, 17th Floor
                                               New York, New York 10006
                                               (212) 599-3322
                                               nbassen@beckerlawyers.com
                                               sklein@beckerlawyers.com




{N0330596 }                                       2
